      Case 4:19-cv-00044-BMM Document 117 Filed 02/27/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION




Northern Plains Resource             Case No. 4:19-cv-44-BMM
Council, et al.,

            Plaintiffs,
                                      Order Regarding March 6,
      v.                             2020, Hearing

U.S. Army Corps of Engineers,
et al.,

            Defendants.

      and

TransCanada Keystone
Pipeline, LP, et al.,

          Defendant-
Intervenors.




     Before the Court is the parties’ joint motion for an order governing

oral argument on the cross-motions for partial summary judgment on

Counts One, Two, and Four. Having considered the motion, and good
      Case 4:19-cv-00044-BMM Document 117 Filed 02/27/20 Page 2 of 2



cause being shown, the motion is hereby GRANTED. The March 6,

2020, hearing shall proceed as follows:

     • Plaintiffs’ counsel is allotted 45 minutes;
     • Federal Defendants’ counsel is allotted 35 minutes;
     • Defendant-Intervenor TC Energy’s counsel is allotted 10
       minutes;
     • Defendant-Intervenor State of Montana’s counsel is allotted 3
       minutes;
     • Defendant-Intervenor Coalition’s counsel is allotted 3 minutes;
       and
     • Plaintiffs’ counsel is allotted 5 minutes for rebuttal.



DATED this 27th day of February, 2020.
